

116 HR 2133 IH: To provide for interim appropriations for the District of Columbia courts and related agencies with respect to any fiscal year for which appropriations are not otherwise provided for such courts and agencies.
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2133IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Ms. Norton introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide for interim appropriations for the District of Columbia courts and related agencies with respect to any fiscal year for which appropriations are not otherwise provided for such courts and agencies. 
1.Interim appropriations for District of Columbia courts and related agencies 
(a)Availability of interim appropriationsIf during any fiscal year (beginning with fiscal year 2019) there is an appropriation made for a Federal payment described in subsection (c), and during the next fiscal year there is no appropriation made for such a payment, there shall be appropriated for such next fiscal year, out of any money in the Treasury not otherwise appropriated, such sums as are necessary for such payment, at a rate for operations and under the terms and conditions provided in the previous fiscal year. (b)Effect of enactment of subsequent appropriationsIf an appropriation for a Federal payment described in subsection (c), or a general appropriation bill providing appropriations for Federal funds for the District of Columbia without provision for such a payment, is enacted into law on any date during a fiscal year following the expenditure of funds during such fiscal year pursuant to this Act— 
(1)such expenditure shall be charged to such appropriation (if any); and (2)appropriations made available pursuant to this Act shall not be available after the date of enactment of such appropriation or general appropriation bill.  
(c)Federal payments describedThe Federal payments described in this subsection are as follows, as provided in the District of Columbia Appropriations Act, 2019 (title IV of division D of Public Law 116–6): (1)A Federal payment to the District of Columbia Courts. 
(2)A Federal payment for defender services in District of Columbia courts. (3)A Federal payment to the Court Services and Offender Supervision Agency for the District of Columbia. 
(4)A Federal payment to the District of Columbia Public Defender Service. (5)A Federal payment to the Criminal Justice Coordinating Council. 
(6)A Federal payment to the District of Columbia Commission on Judicial Disabilities and Tenure. (7)A Federal payment to the District of Columbia Judicial Nomination Commission.  
